Exhibit 10.3(d)

 

Forward Industries, Inc.

Attention: Michael Matte, CFO [mmatte@forwardindustries.com]

 

Re: Promissory Note

 

Sangita/Michael,

 

I am writing you to confirm our discussions and understanding regarding
extending the maturity date of that certain $1.6 million promissory note issued
by Forward Industries, Inc. (the “Company”) to Forward Industries (Asia-Pacific)
Corporation to January 17, 2020. Please advise if you agree.

 

Sincerely yours,

 

 

/s/ Terence
Wise                                                                                              

Terence Wise, Principal of Forward Industries (Asia-Pacific) Corporation

 

 

 

 

 

On Behalf of the Company, we agree:

 

 

By:   /s/ Michael
Matte                                                                                    

Michael Matte, Chief Financial Officer of Forward Industries

 

